Title: Lafayette to Thomas Jefferson, 26 October 1809
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas


          My dear friend  Paris 26t October 1809
          I wish I might make use of the present Opportunity to tell You the Conditions of the peace Lately made with Austria—But Last Evening, the first members of Government knew no more of it than myself—I am Returning to La Grange—the Emperor is Expected this day at fontainebleau, and if the Vessel is Somewhat detained, Gal Armstrong will Be able to write the particulars of the treaty.
          inclosed You will find a Letter from mde de tessé: I Have Seen Her, m. de tessé, and m. de mun, a few days Ago, at Aulnay—mr warden Has taken Care to forward the Chest to dieppe—we Have Again Lamented, Your Aulnay friends and myself, the Sudden departure of mr Coles—it Has Been particularly fatal to me who might Have Given Him for You many Explanations which I wanted to Convey. How Happy I would Be to give them myself at monticelo!—But instead of the Joy to Embrace my friend, and of a Conversation in which I would delight, I Have not Even the full Ressource of Epistolary Correspondance.
          
           No News from Louïsiana Have Reached me—The Last Letter of mr duplantier Expressed a Hope that the Remisness of the City of Orleans in Accepting the Gift of Congress might prove very Beneficial to me—But no documents or titles for what is unquestionably mine Have Been forwarded—in the mean while the mere increase of interest Has Augmented my debt and urged my danger to a degree most distressing—The Endeavours made for my Relief, altho’ Great Scope Has Been Given By Your Opinion that Any interest was preferable to a present Sale, Have Hitherto Been defeated By this Simple Query, what documents and titles Can You Give as a Security? there is an other affair in Contemplation for which we fear the Same fate—You Remember, my dear friend, the Letters where indulging a fanciful disposition of the precious Gift of Congress I was Saying that Exclusive of my debt to my Brother in law which might Be paid in Land Hundred thousand dollars were necessary to Clear my fortune—now without much more Expence, and only By the Means taken to Ajourn a Ruin which Your friendship and the Bounty of Congress Have many Years Ago provided Against one Half of the Sum more would Be Requisite—My Expences in the two Revolutions did not Lessen my Capital of more than a million and a Half francs—there Remained for me, of my own fortune, about two millions of francs. But I found almost my all pillaged, and old Engagements to which must Be added the debts of Captivity to Be paid—the Afairs were So Circumstanced as to preclude my Accepting a Share in public Life,—Yet I ought to Stay—in this Situation Your first letter, after the Bountiful Vote of Congress, Had upon me the Effect of a providential delivery—the pleasure to Be for it indebted to Your friendship, to the Benevolence of An American Congress Was inexpressible—I Had then the Comfort to Enjoy it with the partner of my Life—I Cannot Refrain from mentionning Again the Grateful feelings which shall Animate me to my Last Breath, and I Love to Remind You of the danger from which You Have Rescued me—But to finish Your work it is Highly important and urging that I may Have titles and documents indispensable to fix the Opinion Respecting the Location and value of the precious Grant—However Enormous my wants they are stillmuch under your own idea of its worth—But if my fortune Could Be disincumbered, Little more than the Produce of my farm, which thrives well, would Suffice for my family and myself to Live in the frugal way we Have Adopted.
          I wanted, my dear friend, to adress to Your kind Heart this Present Communication Relative to my actual Situation, and I am Sure I will find You indulgent, nor will You find me importunate.
          
          it Had Lately Been my Expectation to Arrange the Sending over a few merinos—the minister of police, who managed, By interim, the Interior department, Had positively promised it to me, and to my Certain knowledge, very Readily Given proper orders in the Office—But He was informed of there of a General defense from the Emperor, So positive, that He durst not do it of Himself, and now we are Return’d to uncertainties in which You may depend Your Name will not Be Committed.
          My children and Grand children are well and Continue to inhabit La Grange in private life—present my Respects to Mrs Randolph and think, with Your usual Sentiments, in Your Retirement, of Your Affectionate friend
          
            Lafayette
        